1 Reported in 234 N.W. 320.
Certiorari to the industrial commission to review an order authorizing the discontinuance of payments for temporary total disability.
Relator sustained an injury to his back February 4, 1929. Compensation was allowed and paid until December 9, 1929. It was then discontinued, the insurer claiming that relator had recovered from his injury.
The issue was submitted to a referee. His decision against relator was affirmed on appeal to the industrial commission. There is evidence in support, so we cannot disturb the result. There is medical testimony, based on personal examination of relator, and radiographs, that relator at the time of the accident was afflicted with osteoarthritis of certain of his lumbar vertebrae; that the accident aggravated that condition and caused temporary disability, but that by December 9 all the results of the accident had disappeared, relator's then condition being due wholly to the pre-existing arthritic condition of the spine. That view was adopted by the referee and the commission, and we cannot say that it was wrong. The order under review must be and is affirmed.
Affirmed. *Page 269